DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Response to Amendment
Applicant's amendment filed 11/19/2021 has been received and entered into record. As a result claim 1 has been amended and claim 9 has been added. Therefore, claims 1, 7, and 9 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahito et al. ("Takahito") [JPH0436533] in view of Shimada [U.S. Pub. 2010/0245932] further in view of Koga et al. ("Koga") [U.S. Pub. 2008/0304577].

With regard to claim 1, Takahito teaches an air conditioning system ("control for an air conditioner [abstract]"), comprising: 
an outdoor unit ("outdoor unit [section 0001 par. 1]") including an inverter circuit ("inverter [section 0001 par. 2]"); 
an indoor unit connected to the outdoor unit in a communicable manner ("communication circuit 11 of the electronic control unit 4 of the indoor unit 2 and the communication circuit 17 of the electronic control unit 5 of the outdoor unit 3 even though they are connected via the power line 9 [section 0001 par. 1]"); and 
a communication circuit for communication between the outdoor unit and the indoor unit ("communication circuit 11 of the electronic control unit 4 of the indoor unit 2 and the communication circuit 17 of the electronic control unit 5 of the outdoor unit 3 [section. 0001 par. 1]"), wherein 
the outdoor unit and the indoor unit communicate to each other with a communication signal including a plurality of carrier frequencies ("transmitting the indoor communication circuit 11 at the modulated wave frequencies f1 and f2…transmission circuit 29.30 for modulating and transmitting at f4 [section 0001 par. 2]"), and 
the communication circuit is configured to: 
include switch information in correspondence with an influence of noise on the air conditioning system, the switch information which indicating whether to adjust a signal component in a frequency of noise ("if the frequency f1 component of noise becomes strong…When the situation is detected, the switching circuit switches the receiving circuit from the receiving circuit 31 to receiving circuit 32 [section 0001 par. 2]"); 
when the switch information is set to adjust the signal component, generate the communication signal to limit a signal within a predetermined frequency width within a frequency region of the communication signal that does not include information of a pre-set frequency component of the noise in the carrier frequencies used for communication ("if the frequency f1 component of noise becomes strong…the switching circuit switches the receiving circuit from the receiving circuit 31 to receiving circuit 32…switching the modulation wave frequency according to the , and 
when the switch information is set not to adjust the signal component, generate the communication signal that includes all the information of the carrier frequencies used for communication ("providing a plurality of wave frequencies…The modulation wave frequency that is less affected by the disturbance is selectively switched from among the modulation wave frequencies of the above [section 0001 par. 1];" thus when a disturbance is not detected, the system does not exclude any particular frequency, e.g., includes all the information of the carrier frequencies).
	Although Takahito teaches switch information to adjust or not to adjust the signal component depending on the influence of noise (as presented above), Takahito does not explicitly teach where the switch information is based on a flag that is set and cleared.
	In an analogous art (switching modes), Shimada teaches the concept of setting and clearing a flag to indicate which mode is selected ("When an operation mode flag is set in s250 to be described later (namely, the flag is set to "one"), the first operation mode is determined to have been selected in s320. When the operation mode flag is cleared in s110 (namely, the flag is set to zero), the second operation mode is determined to have been selected [par. 0058]").
It is old and well known in the art to utilize flags in order to indicate various information such a mode selection, an event occurring, and/or a status. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Takahito's teachings of determining whether to switch frequencies, with Shimada's concept of a flag indicating whether to switch between modes, because the flag would function in the same way in Takahito's system as it does in Shimadas, because in having done so would have predictably allowed the system of Takahito to switch frequencies based on the indication of a flag, and because utilizing a flag in Takahito's system would provide the benefit of a simple way to indicate whether to switch frequencies.
	Although Takahito teaches being able to use or exclude determined frequencies, Takahito does not explicitly teach a multi-carrier transmission using a plurality of carrier frequencies simultaneously and where the frequencies are based on a tone map.
	In an analogous art (power line communication), Koga teaches communicating with a multi-carrier transmission using a plurality of carrier frequencies simultaneously ("The PLC modem 100 makes multi-carrier communication using plural sub-carriers in an OFDM (Orthogonal Frequency Division Multiplexing) method [par. 0089]") and where the frequencies are based on a tone map ("the 
	Koga further teaches, "when the tone maps are used to make communication, an error does not occur or is small [par. 0002]" and "it is possible to perform power-line communication with high throughput in which an influence of periodic noise of the power line is removed even when the condition of the power line varies [par. 0007]"
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Takahito's communication method, to include using a multi-carrier transmission such as OFDM and a tone map as taught by Koga, the benefit of performing high throughput communication while reducing errors. 
 
With regard to claim 7, the combination above teaches the air conditioning system according to claim 1. Takahito in the combination further teaches wherein the communication circuit is provided on at least one of the outdoor unit or the indoor unit ("switching circuit switches the receiving circuit from the receiving circuit 31 to the receiving circuit 32 [section 0001 par. 2]").

With regard to claim 9, the combination above teaches the air conditioning system according to claim 1. Koga in the combination further teaches wherein the multi-carrier transmission includes orthogonal frequency-division multiplexing (OFDM) ("The PLC modem 100 makes multi-carrier communication using plural sub-carriers in an OFDM (Orthogonal Frequency Division Multiplexing) method [par. 0089]").

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of the new citations necessitated by Applicant's amendment. Specifically, Koga is now relied upon to teach aspects of the multi-carrier transmission. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zyren [U.S. Pub. 2009/0299532] teaches utilizing OFDM and a tone map. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119